Appeal from a decision and award of the Workmen’s Compensation Board. Claimant sustained an injury to her back in the course of employment in 1945; for some time thereafter she apparently was out of the labor market. She made a claim for compensation in 1950. The award here involved is for permanent partial disability from March 26, 1957 to October 18, 1957. There is adequate proof that medical care was furnished claimant by the employer and that she was sent to a doctor by the employer after the injury. The employer itself in a report to the board on March 28, 1945 stated that it had provided “medical attention”. There is some proof indicating that claimant was given lighter duties after the accident. Thus there could be found to have been an advance payment of compensation which could operate to avoid the running of the time limits for filing a claim within section 28 of the Workmen’s Compensation Law. The main problem presented on appeal is the opportunity of appellants to contest the medical proof of disability for the period for which the award has been made. This proof rests on one medical report, unsigned by the physician who made it; and on another report by a physician. The appellants objected to the medical reports because of the lack of opportunity to examine these physicians; but this was overruled apparently because the Referee was deciding on the merits against the claimant. On the claimant’s application for review of the Referee’s decision before the board its attention was called to the objections to the absence of testimony by the doctors. The board reversed the Referee and remitted the claim for hearing and there was again objection to the consideration of the medical reports without having the doctors’ testimony. In this state of the record, if the board intended to direct an award, it ought to have made provision for examination of the medical witnesses as requested by the appellants. Award reversed and claim remitted, with costs to the Workmen’s Compensation Board. Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ., concur.